Long, J.
Plaintiff brought an action for damages for an assault and battery. The defense was that the plaintiff was the assailant, and whatever th.e defendant did was in self-defense. The parties were each called as witnesses, and several other persons who were present at the affray also gave testimony. Plaintiff had verdict and judgment for $1,500 damages.
While the plaintiff was being examined in chief he stated that defendant said to him during the affray, “I will fix yon for that money you pulled out of my pocket once.” His counsel asked him whether he ever took any money out of defendant’s pocket, and he answered that he never did. Counsel then asked, the witness what trouble he had had before that with defendant, and Avithess was permitted to testify, under objection, that he had brought suit against the defendant for alienating his Avife’s affections, and in such suit had recovered judgment. This was objected to, Avhen the court suggested that the record of the judgment would be the best evidence. Defendant’s counsel objected to the introduction of this record of judgment. The court stated that it A?as permitted as bearing, upon the preA'ious relations of the parties; and the judgment record Avas put in evidence. Upon appeal here the only question raised is that the court Avas in error in permitting this evidence to go before the jury.
The court was not in error in admitting the evidence! It appeared from plaintiff’s testimony that when defendant first assailed him he charged him with pulling money out of his pocket. It was in explanation of this that the court admitted the testimony.
Judgment affirmed.
The other Justices concurred.